IN THE SUPREME COURT OF THE STATE OF KANSAS


                                        No. 120,310

                                    STATE OF KANSAS,
                                        Appellee,

                                             v.

                                PHILLIP JERMAINE STANLEY,
                                         Appellant.


                                SYLLABUS BY THE COURT

1.
       When the facts demonstrate a criminal defendant could have formed premeditation
after an initial confrontation, but before the final blow, a premeditation instruction may
explain that premeditation does not have to be present before a fight, quarrel, or struggle
begins.


2.
       Premeditated first-degree murder and intentional second-degree murder are not
identical, and the identical offense sentencing doctrine does not apply.


3.
       Premeditated first-degree murder as defined in K.S.A. 2019 Supp. 21-5402(a)(1) is
not unconstitutionally vague.


4.
       Premeditation is not a culpable mental state. The only culpable mental state for
premeditated first-degree murder is "intentional."


                                             1
5.
        Premeditation is a factual element concerning the conditions under which the
culpable mental state of intent was formed.


6.
        Premeditation is a cognitive process that occurs at a moment temporally distinct
from the subsequent act.


7.
        When giving an instruction clarifying the temporal aspect of premeditation, the
court must also instruct the jury with this language: Premeditation requires more than
mere impulse, aim, purpose, or objective. It requires a period, however brief, of
thoughtful, conscious reflection and pondering—done before the final act of killing—that
is sufficient to allow the actor to change his or her mind and abandon his or her previous
impulsive intentions.


        Appeal from Johnson District Court; THOMAS KELLY RYAN, judge. Opinion filed December 23,
2020. Affirmed.


        Michelle A. Davis, of Kansas Appellate Defender Office, was on the brief for appellant.


        Shawn E. Minihan, assistant district attorney, Stephen M. Howe, district attorney, and Derek
Schmidt, attorney general, were on the brief for appellee.


The opinion of the court was delivered by


        STEGALL, J.: Phillip Jermaine Stanley directly appeals his first-degree murder
conviction. Stanley alleges the district court erred when it refused to grant a mistrial after
a witness claimed to have "double memories" and gave premeditation jury instructions.
Further, Stanley argues recent developments in the law concerning premeditation have

                                                     2
erased the distinction between intentional and premeditated killings, rendering the term
"premeditation" unconstitutionally vague. Finally, Stanley argues cumulative error denied
him a fair trial. Finding no error, we affirm Stanley's conviction.


                         FACTS AND PROCEDURAL BACKGROUND


       Rose Gates drove her adult son, Phillip Stanley, to a doctor's appointment on July
18, 2017. Some time after returning to Rose's duplex in Overland Park, Rose confronted
Stanley about some jewelry and a watch allegedly stolen from Rose's son, Rakeim. Rose's
husband, Henry Gates Jr., accused Stanley of entering Rakeim's room and taking the
watch. Henry was very angry and "was just gunning to confront" Stanley, despite Rose's
pleas she be allowed to discuss the watch with Stanley alone because Stanley "was
hyped" and this "was not normal behavior." Although this confrontation was brief,
Henry's interjection into the conversation greatly upset Stanley. Eventually, everyone
calmed down, and Stanley retreated to his room.


       Several hours later, Rose found the front door open. She believed Stanley went
outside to smoke, but could not find him. Rose called several people attempting to locate
Stanley but was unsuccessful. Rose eventually gave up and returned to bed after locking
the front door.


       Stanley called Rose at 1:05 a.m. and Rose told Stanley he could return to the
house. But Rose changed her mind and called back about 10 minutes later to tell Stanley
he should stay in a hotel. An unknown person answered and told Rose that Stanley had
already been dropped off at home. At that point, Rose let Stanley in, he became angry,
and he started "screaming all kinds of crazy stuff." Rose told Stanley to find a hotel and
asked him to leave multiple times. Stanley blamed Henry. Afraid for her safety, Rose ran
upstairs and called the police. Stanley also went upstairs to his room.


                                              3
      Shortly after making the call Rose headed downstairs, at which point Stanley
followed her down the stairs asking who she had called. Rose informed Stanley she had
called the police. Visibly upset, Stanley told Rose that she and Henry were "going down
for this" and fidgeted with his waistband. Stanley looked out the window, quickly ran
upstairs, and Rose heard gunshots. Rose fled to a neighbor's garage, where she called
police a second time.


      Police responded to the duplex several minutes later and two officers arrived at
approximately 1:22 a.m. and 1:27 a.m. The first officer "heard numerous ban[g]ing
sounds" when he pulled up. As the second officer pulled into the driveway, Stanley
emerged through the main front door, but stayed behind the glass door. The officers
instructed him to approach the police vehicles. Stanley was unarmed and told the officers
they should handcuff him, and he placed his hands behind his back. He said the banging
noises came from him beating on the inside door and told police he and Rose fought over
him missing curfew.


      While Stanley stood on the front porch, he tried several times to block the officers
from approaching the duplex and said no one was inside. The officers eventually made it
to the front porch and received an updated dispatch describing Rose's second call to
police claiming Stanley had shot Henry. One of the officers handcuffed Stanley and the
other entered the duplex.


      Police found Henry's body upstairs with several gunshot wounds, surrounded by
shell casings. Officers attempted to render medical aid, unsuccessfully. Dispatch then
notified them Rose was attempting to reenter the residence. An officer met Rose at the
back door of her home.


      A black CZ75 9mm semiautomatic pistol was discovered on the downstairs living
room couch. The handle was wrapped in blue tape, the slide was locked back, and a

                                            4
magazine was in the gun. Testing determined all 16 bullets recovered from Henry's
gunshot wounds came from the pistol and the majority of DNA recovered from the grip
was consistent with Stanley.


       A jury convicted Stanley of first-degree murder and Stanley received a hard 50
sentence. Stanley directly appeals.


                                             DISCUSSION


       On appeal, Stanley alleges the errors described above, and we discuss each in turn.


Stanley failed to preserve his claim that Rose's "double memories" constituted a
fundamental trial failure.

       Rose stopped several times during her direct examination and explained she
remembered two independent versions of the same events as a side effect of strong
medication she took for her medical issues. First, Rose recounted the events as described
earlier. Then, she described the "double memory" version of the same events in which
she remembered falling asleep in her bed upstairs or in a recliner downstairs after Stanley
left. In the "double memory," two men woke Rose up and led her upstairs. A third man
stood at the front door, and a fourth came down the stairs. Rose could not describe the
four men and she said she was in a "drug haze." On cross-examination, Rose agreed "the
only double memory [she] had [was] about the four men."


       Stanley's attorney moved for a mistrial, claiming Rose's "double memories"
rendered her incompetent and unavailable:


               "Based on the testimony of this witness and the fact that she is not able to recall
       and has different memories and can't—it appears we're getting closer and closer to not
       being able to answer any questions about what happened. I don't know that she is a

                                                    5
       competent witness. I don't know that she is here. I think that if she doesn't have any
       memory because of the medication and she has double memories of that night, that she is
       not someone who—that is available to testify." (Emphasis added.)


       The district court denied Stanley's motion, permitted cross-examination on the
topic, and told each party they would have an opportunity to brief the issues of Rose's
availability and competency. The district court specifically noted Stanley's objection:
"We're talking about whether or not a witness is competent to testify." The next morning,
Stanley's attorney declined to provide further briefing.


       Stanley now makes a new argument for the first time on appeal, claiming the
intentional sequencing of the State's witnesses—putting Rose's testimony at the end—
denied Stanley the ability to use her testimony while cross-examining the State's other
witnesses, and that this constituted a fundamental failure in the trial. It is on this ground
he now asserts the district court abused its discretion when it denied his mistrial motion
(abandoning the claim made to the district court that Rose was not a competent witness).
This lack of preservation is fatal to his claim.


       While we recognize Stanley's objection was timely, it was not on the specific
ground he argues. While it came in the context of a motion for mistrial, the underlying
objection at the district court was to the admission of evidence. Stanley never articulated
to the district court how the timing of Rose's testimony created a fundamental failure of
the proceeding. If he had, and if the district court had agreed that the State had unfairly
concealed Rose's "double memory," there may have been opportunity for other curative
steps short of a mistrial. But we will never know because the objection was not lodged.
We generally will not consider such claims for the first time on appeal, and Stanley's
claim here does not fit any of our articulated exceptions to the general rule. See State v.
Phillips, 299 Kan. 479, 493, 325 P.3d 1095 (2014).



                                                    6
The district court did not err when it included additional language in the premeditation
jury instruction.

       Next, Stanley argues the district court erroneously modified the general Pattern
Instructions for Kansas (PIK) defining premeditation. See PIK Crim. 4th 54.150. Our task
when examining jury instructions is well known and often stated:


               "When analyzing jury instruction issues, we follow a three-step process: '(1)
       determining whether the appellate court can or should review the issue, i.e., whether there
       is a lack of appellate jurisdiction or a failure to preserve the issue for appeal; (2)
       considering the merits of the claim to determine whether error occurred below; and (3)
       assessing whether the error requires reversal, i.e., whether the error can be deemed
       harmless.' [Citation omitted.]" State v. McLinn, 307 Kan. 307, 317, 409 P.3d 1 (2018).


       First, Stanley properly preserved this issue by objecting to the State's request of
adding language to the standard PIK instruction on premeditation. Because Stanley
preserved this issue, any error is reversible only if this court determines that there is a
reasonable probability that the error affected the outcome of the trial in light of the entire
record. See State v. Barrett, 309 Kan. 1029, 1037, 442 P.3d 492 (2019). Determining
whether the district court erred in giving the instruction requires us to consider whether
the instructions were legally and factually appropriate, using an unlimited standard of
review of the entire record. McLinn, 307 Kan. at 318. In doing so, we view the evidence
in the light most favorable to the party requesting the instruction. State v. Barlett, 308
Kan. 78, 84, 418 P.3d 1253 (2018).


       Stanley argues that the modified PIK instruction given to the jury was legally and
factually inappropriate, focusing his attention on the latter. Under PIK Crim. 4th 54.150,
juries are instructed:


               "Premeditation means to have thought the matter over beforehand, in other
       words, to have formed the design or intent to kill before the act. Although there is no

                                                      7
       specific time period required for premeditation, the concept of premeditation requires
       more than the instantaneous, intentional act of taking another's life."


       At the instructions conference, the State requested that the court add language to
the PIK instruction to assist the jury in understanding premeditation. The State requested
that the court use language defining premeditation previously approved of by this court in
State v. Bernhardt, 304 Kan. 460, 372 P.3d 1161 (2016). See State v. Wright, 307 Kan.
449, 455, 459, 410 P.3d 893 (2018) (affirming the use of instruction language used in
Bernhardt describing circumstances that give rise to an inference of premeditation).
Ultimately, the district court included some, but not all, of the Bernhardt instruction. Jury
instruction No. 12 included the first and third paragraphs of the Bernhardt language
verbatim (emphasized below):


       "Premeditation


               "Premeditation means to have thought the matter over beforehand, in other
       words, to have formed the design or intent to kill before the act. Although there is no
       specific time period required for premeditation, the concept of premeditation requires
       more than the instantaneous, intentional act of taking another's life.


               "Premeditation does not have to be present before a fight, quarrel, or struggle
       begins. Premeditation is the time of reflection or deliberation. Premeditation does not
       necessarily mean that an act is planned, contrived or schemed beforehand.


               "Premeditation can occur during the middle of a violent quarrel, struggle or
       fight." (Emphasis added.)


       Stanley now claims these premeditation instructions were legally and factually
inappropriate. In Bernhardt, the State charged Bernhardt with premeditated first-degree
murder for the death of his girlfriend. Bernhardt and his girlfriend were drinking at a bar
and began arguing about whether they should go home. The fight continued after the


                                                     8
couple got into their car and started driving home. During the fight Bernhardt's girlfriend
allegedly reached over and smacked him. Bernhardt pulled the car over, pulled his
girlfriend out of the car, and beat her on the side of the road. Bernhardt then put her in the
backseat and began to drive. Soon after he started driving, however, Bernhardt pulled
over again and moved his girlfriend to the trunk. After driving to his destination,
Bernhardt left his girlfriend on the side of the road while she was allegedly still breathing.
Bernhardt's girlfriend was found dead where he left her on the road, and an autopsy
report later determined she died as a result of the beating.


       At trial both Bernhardt and the State asked the court to add additional instructions
to PIK Crim. 4th 54.150. Ultimately, the court's instructions included PIK Crim. 4th
54.150 and the other instructions requested:


                 "'Premeditation does not have to be present before a fight, quarrel, or struggle
       begins. Premeditation is the time of reflection or deliberation. Premeditation does not
       necessarily mean that an act is planned, contrived, or schemed beforehand.


                 "'Premeditation can be inferred from other circumstances including: (1) the
       nature of the weapon used, (2) the lack of provocation, (3) the defendant's conduct before
       and after the killing, (4) threats and declarations of the defendant before and during the
       occurrence, or (5) dealing of lethal blows after the deceased was felled and rendered
       helpless.


                 "'Premeditation can occur during the middle of a violent episode, struggle, or
       fight.'


       ....


       "'Premeditation is the process of thinking about a proposed killing before engaging in
       homicidal conduct.'" 304 Kan. at 464-65.




                                                      9
          Bernhardt appealed, arguing the premeditation instructions were legally
inappropriate because they improperly focused on how quickly premeditation can form.
This court rejected Bernhardt's claim, holding that the instructions given were correct
statements of Kansas law. 304 Kan. at 472. The Bernhardt court noted that premeditation
cannot be formed instantaneously. 304 Kan. at 470 (citing State v. Gunby, 282 Kan. 39,
144 P.3d 647 [2006]). But the Bernhardt court found that the instructions given in
Bernhardt's case "did not communicate that premeditation could be instantaneous, only
that it could form during or after an initial altercation." 304 Kan. at 472. Instead, "The
instruction correctly informed the jury that Bernhardt did not have to premeditate [his
girlfriend's] murder before pulling her out of the car and beginning to kick her." 304 Kan.
at 472.


          We see no reason to depart from our analysis in Bernhardt here. The wording of
the instructions here were legally appropriate for the same reason—the instructions did
not communicate that premeditation could be instantaneous. The instructions merely
clarified that the intent could form during an altercation. The added fact that the portion
of the Bernhardt instruction describing circumstances from which premeditation can be
inferred was not given here does not change the analysis. For this reason, we find the
instruction legally appropriate.


          Stanley argues that even if the instructions were legally appropriate the district
court erred in giving the instructions because they were not factually appropriate. Stanley
distinguishes his case from Bernhardt based on the fact that Bernhardt told police there
was a quarrel that led to physical violence. Because of this admission, the district court
included the added language to help the jury determine whether Bernhardt formed
premeditation after the altercation began.


          Stanley argues the same rationale does not apply here because Stanley denied
fighting with Henry before the shooting. When determining whether an instruction is

                                                10
factually appropriate we view the evidence in the light most favorable to the party
requesting the instruction. Barlett, 308 Kan. at 84. Here, the requesting party is the State.


       According to the State's evidence, the argument between Stanley, Rose, and Henry
first began when Henry accused Stanley of stealing Rakeim's watch. So here, Stanley's
jury received the additional language for the same reason given in Bernhardt—a delay
after an initial fight, but before the homicide, that could lead to juror confusion. The State
summarized the need for this clarification and noted the presence of a quarrel which
escalated to verbal threats. The State contended that even after Rose called the police, the
argument may have gone on for some time. To avoid potential confusion, the State
wanted the language to "provide guidance that even in the middle of everything that's
going on shortly before the first 911 call and before the second one, or when the police
show up and the shots are heard, that premeditation can get formed somewhere in
between."


       Just as in Bernhardt, the jury instruction here was both a correct statement of the
law and factually appropriate given the potential for juror confusion over the temporal
intricacies embedded in the legal concept of premeditation. That is, the evidence
presented in this case "demonstrate[d]" that Stanley "could have formed premeditation
after an initial confrontation, but before the final blow." See State v. Stafford, 312 Kan.
___, Syl. ¶ 1 (No. 120,481, this day decided). The district court did not err.


Premeditated first-degree murder is not an identical offense to intentional second-degree
murder, and the statute is not unconstitutionally vague.

       Next, Stanley raises a bundle of related arguments that boil down to this: Because
there is no longer a practical distinction between "intentional" and "premeditated" killing,
the offenses are identical. And if they are not identical, then the definition of




                                              11
premeditation is so vague and uncertain as to render the premeditated first-degree murder
statute unconstitutional. We will tackle these claims together.


       Textually, the statutes differ only in that K.S.A. 2019 Supp. 21-5402(a)(1)
includes the phrase "and with premeditation." This alone has been sufficient in prior
cases to dismiss the kind of argument Stanley makes with relative ease. For example, in
State v. Warledo, 286 Kan. 927, Syl. ¶ 9, 190 P.3d 937 (2008), we unequivocally held
"[p]remeditated first-degree murder and intentional second-degree murder are not
identical and the identical offense sentencing doctrine does not apply." Our analysis was
succinct:


               "Comparing premeditated first-degree murder and intentional second-degree
       murder leads to the conclusion these crimes are clearly not identical. Premeditated first-
       degree murder is defined under K.S.A. 21-3401(a) as 'the killing of a human being
       committed . . . [i]ntentionally and with premeditation.' The difference between
       premeditated first-degree murder and intentional second-degree murder is that
       premeditated first-degree murder includes the element of premeditation. K.S.A. 21-
       3401(a); K.S.A. 21-3402(a). We also note that second-degree intentional murder is a
       lesser included offense of premeditated first-degree murder because all the elements of
       second-degree murder are identical to some of the elements of first-degree murder.
       K.S.A. 21-3107(2)(b)." 286 Kan. at 951.


       We then consistently followed Warledo. See, e.g., State v. Astorga, 295 Kan. 339,
355, 284 P.3d 279 (2012) ("As the State points out, we rejected this same argument in . . .
Warledo."); State v. Hernandez, 292 Kan. 598, 607-08, 257 P.3d 767 (2011) ("In
Warledo, this court considered the argument that premeditated first-degree murder and
intentional second-degree murder run afoul of the identical offense sentencing doctrine
because there is no appreciable difference between 'premeditation' and 'intentional.' This
court concluded that the two 'crimes are clearly not identical.'"); State v. Salas, 289 Kan.
245, 251, 210 P.3d 635 (2009) ("[W]e reject Salas' argument that premeditated first-


                                                   12
degree murder and intentional second-degree murder are substantially similar as to the
necessary elements and are arguably indistinguishable on that basis.").


       Similarly, we have regularly held that the notion of premeditation is not
unconstitutionally vague. In State v. Groschang, 272 Kan. 652, 668, 36 P.3d 231 (2001),
we considered a void-for-vagueness challenge to K.S.A. 21-3401(a) and its
accompanying jury instruction, which read "'[p]remeditation means to have thought over
the matter beforehand for any length of time sufficient to form an intent to act.'"
Groschang alleged the statute and instruction together "blur[red] the distinction between
premeditated murder and second-degree intentional murder to the point where there can
never be an intentional killing that is not a premeditated killing." 272 Kan. at 669-70.


       We quickly swept aside Groschang's challenge:


               "Did the statement in Instruction No. 7 that '[p]remeditation means to have
       thought over the matter beforehand for any length of time sufficient to form an intent to
       act' make K.S.A. 21-3401(a) constitutionally vague under the facts herein? No.
       Groschang told Thompson it was necessary to kill [the victim]. Groschang then left the
       house armed with a weapon intending to kill [the victim]. It took the defendant at least 45
       minutes to drive to the fairgrounds. He climbed over a fence, opened the car door and
       fired five shots into the head of the sleeping victim. The jury found Groschang had the
       necessary mental capacity to form criminal intent to kill the victim. There is no evidence
       of second-degree intentional murder. The only evidence is that Groschang committed
       premeditated murder." 272 Kan. at 670.


       Several years later, we decided State v. Martis, 277 Kan. 267, 83 P.3d 1216
(2004). Again, at issue was the pre-recodification first-degree murder statute, K.S.A.
2002 Supp. 21-3402(a), and its accompanying jury instruction. Our review noted
Groschang, as well as State v. Hebert, 277 Kan. 61, 82 P.3d 470 (2004), and State v.



                                                   13
Jamison, 269 Kan. 564, 7 P.3d 1204 (2000). Martis, 277 Kan. at 300-02. We held the
first-degree premeditated murder statute was not unconstitutionally vague:


       "The definition of premeditation in Jamison, as well as in this case, adequately conveys
       the concept of premeditation: 'To have thought the matter over beforehand means to
       form a design or intent to kill before the act.' This distinguishes the crime of premeditated
       first-degree murder from second-degree intentional murder. . . .


               "As in Groschang, clear evidence of premeditation was presented in this case:
       The defendant had previously threatened to kill Wilson and Moore; he had a loaded gun;
       he watched Wilson and Moore drive past several times; he walked across the street to the
       victim's car; and he told Wilson, 'Bitch, what'd I tell you?' before opening fire on her and
       the other occupants. According to some of the witnesses, the defendant's gun jammed or
       he paused, he started to leave, then he looked into the back seat and fired several more
       shots. [Citation omitted.]" 277 Kan. at 302.


See State v. Brown, 280 Kan. 898, 899-900, 127 P.3d 257 (2006); Vontress v. State, 299
Kan. 607, 618, 325 P.3d 1114 (2014) (discussing Brown); State v. Lawrence, 281 Kan.
1081, 1090, 135 P.3d 1211 (2006) ("This court has approved the PIK definition of
premeditation in a series of cases.").


       But Stanley argues that recent decisions by this court call this existing body of
caselaw into question, and significantly undermine it. We take his claims seriously, as
they are colorable. Indeed, as courts have struggled to assist juries in understanding
precisely how the concept of premeditation works in the context of an actual killing, we
are aware that as juries receive clarifying instructions on premeditation, there is potential
for a new confusion to emerge—i.e., what is the difference, if any, between premeditation
and intent? It is to that question that we turn.


       The difficulty can be seen by taking a closer look at our decisions in McLinn and
Bernhardt. In McLinn, we were asked to decide the proper culpable mental state for the
                                                      14
crime of premeditated murder. 307 Kan. at 319. McLinn claimed the premeditation
element was a required culpable mental state of the crime—in addition to the culpable
mental state of intentional—which could be negated by a mental disease or defect under
K.S.A. 2013 Supp. 21-5209. We engaged in a lengthy consideration of the character of
premeditation under our statutory scheme and held that premeditation is not a culpable
mental state, and that the only culpable mental state for premeditated first degree murder
remains "intentional." 307 Kan. at 321-22.


       On the way to this holding, we clarified exactly what premeditation is. Rather than
being a culpable mental state, it is instead a factual element that relates to the conditions
under which the culpable mental state of intent was formed. So, premeditation is "more
properly understood as a temporal consideration . . . . [O]ur premeditation inquiry asks
when the intent to kill was formed." 307 Kan. at 321. We explained:


                "McLinn counters by pointing to . . . where this court asserted premeditation
       'means something more than the instantaneous, intentional act of taking another's life.'
       This 'something more' does not refer to a heightened culpable mental state other than
       'intentionally,' however. Instead, the 'something more' means that intent cannot be formed
       in the instant of the act.


                ". . . [P]remeditation cannot be separated from an intent to kill—premeditation
       involves forming the intent beforehand. [Citations omitted.]" McLinn, 307 Kan. at 321-
       22.


       In Bernhardt, as discussed above, we approved a jury instruction clarifying
the temporal aspects of the concept of premeditation. We held that it was a correct
statement of Kansas law to tell a jury that


                "'Premeditation does not have to be present before a fight, quarrel, or struggle
       begins. Premeditation is the time of reflection or deliberation. Premeditation does not
       necessarily mean that an act is planned, contrived, or schemed beforehand.

                                                    15
               "'Premeditation can be inferred from other circumstances including: (1) the
       nature of the weapon used, (2) the lack of provocation, (3) the defendant's conduct before
       and after the killing, (4) threats and declarations of the defendant before and during the
       occurrence, or (5) dealing of lethal blows after the deceased was felled and rendered
       helpless.


               "'Premeditation can occur during the middle of a violent episode, struggle, or
       fight.'" Bernhardt, 304 Kan. at 464.


       We have subsequently upheld a premeditation instruction whenever it was
factually appropriate because the facts of the case are such that the jury may be confused
about when a criminal defendant could legally form premeditation sufficient for a first-
degree murder conviction. This potential arises "[w]hen the facts demonstrate a criminal
defendant could have formed premeditation after an initial confrontation, but before the
final blow." Stafford, 312 Kan. ___, Syl. ¶ 1. Such an instruction "may explain that
premeditation does not have to be present before a fight, quarrel, or struggle begins." 312
Kan. ___, Syl. ¶ 1.


       We emphasize that we do not disturb or alter the holdings of McLinn or Bernhardt
today. But we do recognize that achieving clarity concerning the temporal character of
premeditation came at the potential cost of a new confusion—a blurring of the distinction
between premeditation and intent. Indeed, our colleagues warned of this danger. In
Bernhardt, Justice Lee Johnson dissented, writing:


       "'I continue to reject the notion that a person can premeditate a murder while committing
       the murder. In my view, concurrent premeditation is an oxymoronic concept that
       obliterates the distinguishing feature of first-degree premeditated murder. See State v.
       Appleby, 289 Kan. 1017, 1074-75, 221 P.3d 525 (2009) (Johnson, J., concurring in part
       and dissenting in part).'" Bernhardt, 304 Kan. at 483 (Johnson, J., dissenting).



                                                    16
       Justice Johnson suggested the majority holding meant that "premeditation [is]
possible up to a nanosecond before [the] killing." Bernhardt, 304 Kan. at 486 (Johnson,
J., dissenting).


       And in McLinn, Justice Carol Beier dissented in part on the ground that she did not
believe the majority sufficiently acknowledged that "premeditation differs qualitatively as
well as quantitatively from intent." McLinn, 307 Kan. at 361 (Beier, J., dissenting). In
other words, that what distinguished premeditation from intent was more than mere
timing. We agree and take the opportunity here to explain.


       We have often stated "criminal intent is the intent to do what the law prohibits."
State v. Murrin, 309 Kan. 385, 395, 435 P.3d 1126 (2019); State v. Mountjoy, 257 Kan.
163, 170, 891 P.2d 376 (1995). Our criminal code says that a person "acts 'intentionally,'
or 'with intent,' with respect to the nature of such person's conduct or to a result of such
person's conduct when it is such person's conscious objective or desire to engage in the
conduct or cause the result." K.S.A. 2019 Supp. 21-5202(h). Under Kansas law,
"intentionally" is the highest possible culpable mental state and requires "'one person's
"conscious objective" to be to cause a result, or to engage in conduct.'" State v. Thach,
305 Kan. 72, 83, 378 P.3d 522 (2016); see State v. Dinkel, 311 Kan. 553, 560, 465 P.3d
166 (2020). Put simply, conduct is intentional when it is "'purposeful and willful and not
accidental.'" State v. Baacke, 261 Kan. 422, 435, 932 P.2d 396 (1997).


       This comports with widely accepted definitions. Intent is "[t]he state of mind
accompanying an act, esp[ecially] a forbidden act. . . . [I]ntent is the mental resolution or
determination to do it." Black's Law Dictionary 964 (11th ed. 2019); see also American
Heritage Dictionary 912 (5th ed. 2016) (defining intent as "[s]omething that is intended;
an aim or purpose"). Similarly, someone acts intentionally when an action is "[d]one with
the aim of carrying out the act." Black's Law Dictionary 965 (11th ed. 2019); American
Heritage Dictionary 913 (5th ed. 2016) ("Done deliberately; intended: an intentional

                                              17
slight. . . . Having to do with intention."). So, intent adheres in the mental condition of
purpose, aim, and objective—that is, something determined, not chanced or indifferent.


       Our caselaw likewise defines premeditation. On the surface, premeditation appears
quite similar to intent, as it is the "'"state of mind" relating to a person's reasons and
motives for acting as he or she did.'" State v. Doyle, 272 Kan. 1157, 1162, 38 P.3d 650
(2002). We have explained that "'premeditation is the process of thinking about a
proposed killing before engaging in the homicidal conduct,'" and "'is the time of
reflection or deliberation.'" (Emphasis added.) Gunby, 282 Kan. at 64. We have fleshed
out this concept in numerous decisions. See State v. Brownlee, 302 Kan. 491, 515, 354
P.3d 525 (2015); Warledo, 286 Kan. at 949 ("[P]remeditation is 'the process of thinking
about a proposed killing before engaging in the homicidal conduct,' but premeditation
'does not have to be present before a fight, quarrel, or struggle begins.' Further,
premeditation is 'the time of reflection or deliberation. Premeditation does not necessarily
mean that an act is planned, contrived, or schemed beforehand.'"); State v. Jones, 279
Kan. 395, 402, 109 P.3d 1158 (2005) ("We begin by observing that premeditation is the
process of thinking about a proposed killing before engaging in the homicidal conduct. . .
. Consequently, it means something more than the instantaneous, intentional act of taking
another's life."); Doyle, 272 Kan. at 1162; State v. Scott, 271 Kan. 103, 108, 21 P.3d 516
(2001) ("Premeditation is the process of thinking about a proposed killing before
engaging in the homicidal conduct.").


       Again, common usage can assist our inquiry. See Black's Law Dictionary 1429
(11th ed. 2019) (Premeditation is the "[c]onscious consideration and planning that
precedes an act [such as committing a crime]; the pondering of an action before carrying
it out."); Black's Law Dictionary Appendix A, Legal Maxims p. 2012 (11th ed. 2019)
("Scelus intra se tacitum qui cogitat facti crimen habet. He who secretly meditates a
crime is guilty of the deed.").


                                               18
       The 10th Circuit Court of Appeals explained the difference between one who acts
intentionally and one who acts intentionally and with premeditation:


       "An ordinary person could discern a difference between a killing that is committed
       intentionally and a killing that is committed intentionally and with premeditation, if
       premeditation involves thinking a matter over beforehand and intentionally involves
       purposeful, willful and non-accidental conduct. Thinking something 'over' indicates a
       quantum of reflection—premeditation—absent from the deliberative process necessary to
       act intentionally—'to act purposefully, willfully and not by accident.'" Sperry v. McKune,
       445 F.3d 1268, 1272 (10th Cir. 2006).


       Premeditation, then, adheres in the conditions present when intent was formed. If
intent is the mental condition of purpose, aim, and objective, then premeditation exists
when that mental condition arises before the act takes place and is accompanied by
reflection, some form of cognitive review (i.e., "thinking over"), deliberation, conscious
pondering. That is, premeditation is a cognitive process which occurs at a moment
temporally distinct from the subsequent act.


       Realistically then, how does an intentional act differ from a premeditated one? To
put this in the ordinary language of experience, we all regularly act intentionally but
without cognitive reflection, review, deliberation, or pondering. I see a freshly baked
chocolate chip cookie and I eat it. There is a fair chance I ate it intentionally—that is, I
possessed the requisite mental condition of purpose, aim, and objective—but without
premeditation. In ordinary language, it might be said that I ate the cookie "without a
second thought." This doesn't mean I ate it on accident. It means I did not engage in a
cognitive moment of reflection or pondering. It was an "impulse" decision. This kind of
internal, snap decision making has been described as instantaneous and even
"unconscious." See Laran, Journal of Marketing Research, Vol. 53, No. 3, Exploring the
Differences Between Conscious and Unconscious Goal Pursuit, 442, 444 (2016) ("[T]he


                                                   19
unconscious, unlike the conscious, cannot allocate resources to more precisely assess the
expected efficacy of an alternative with respect to a goal.").


       Alternatively, perhaps I saw the cookie, decided to eat it, and as I reached for it, an
internal, cognitive brake was engaged that essentially asks—"Is eating the cookie really
what you want to do before dinner?" My thought processes have now entered a phase of
conscious deliberation. See Vol. 53, No. 3, Exploring the Differences Between Conscious
and Unconscious Goal Pursuit, at 443 (Explaining conscious decision making "makes it
possible to improve the accuracy of a choice with respect to the goal [e.g., healthy food]"
and this cognitive process can "identify the attributes that are likely to satisfy the goal"
and "assess the degree to which the attribute level of any one alternative will satisfy the
goal. . . . Subsequently, consciousness can use elaboration to screen, organize, prioritize,
and coordinate this information when making a choice.").


       At this point, I can override that cognitive brake and eat the cookie anyway; or, I
may alter my intended behavior once the process of "reflection" and "thinking over" has
played itself out. The temporal space required to complete that process may be very
short—a mere hesitation, perhaps, as my hand hovers over the cookie and I complete the
internal double-check. We all are familiar with that cognitive sensation, and we all have
likely learned to recognize it in others when we see it—to discern the "hesitation" that
goes along with "having a second thought." This is premeditation.


       Premeditated murder is a more serious crime with a more serious penalty precisely
because society and law have recognized for centuries that overriding an internal
cognitive brake—that is, choosing the intended act after reflection—is a factual element
that makes the crime factually worse. When a person is given the opportunity to turn back
and abandon an intended course of action but declines to do so, society attaches a higher
degree of responsibility to the consequences of that act. "Premeditated or planned
criminal activity is generally treated more harshly in law than unplanned or impulsive

                                              20
activity. A deterrent rationale generally motivates the distinction—if an action is
premeditated or planned, it can be deterred." Farahany, Law and Behavioral Morality, 52
Nomos, 115, 126 (2012). So a person "who not only aims at evil, but takes time and
consideration to achieve this evil, appears particularly culpable." Ferzan, Plotting
Premeditation's Demise, 75, No. 2, Law and Contemporary Problems 83, 95 (2012).


       In other words, what distinguishes premeditation from intent is both a temporal
element (time) and a cognitive element (consideration). It is "thought" that happens
"beforehand." We trust everyone—including every juror—will instinctively understand
this experience. But, that does not mean that they do not need it explained clearly to them
in the context of the law of premeditation. Indeed, we acknowledge that these fine
distinctions could be lost on juries deliberating on the differences between intentional and
premeditated acts. Therefore, the best practice in future cases using a Bernhardt
instruction is to add the following: Premeditation requires more than mere impulse, aim,
purpose, or objective. It requires a period, however brief, of thoughtful, conscious
reflection and pondering—done before the final act of killing—that is sufficient to allow
the actor to change his or her mind and abandon his or her previous impulsive intentions.


       With this extended explanation, we affirm our precedent holding that premeditated
first-degree murder and intentional second-degree murder are not identical offenses, and
K.S.A. 2019 Supp. 21-5402(a)(1) is not unconstitutionally vague.


Cumulative error did not deny Stanley a fair trial.


       Finally, Stanley asserts cumulative error denied him a fair trial. Finding no error
on appeal, the cumulative error doctrine does not apply. State v. Marshall, 303 Kan. 438,
451, 362 P.3d 587 (2015).


       Affirmed.

                                             21
       BEIER, J., not participating.
       MICHAEL E. WARD, Senior Judge, assigned.1


                                              ***


       LUCKERT, C.J., concurring: I concur because I would hold the confusing and
contradictory premeditation instruction could have misled the jury. But the confusion
caused by the instruction would not have affected the outcome of Phillip Stanley's trial
that includes overwhelming evidence of premeditation, and I agree with the rest of the
majority's reasoning affirming the verdict.


       Stanley's jury applied a premeditation instruction that uses portions of the
premeditation instruction in State v. Stafford, 312 Kan. ___ (No. 120,481, this day
decided), and State v. Bernhardt, 304 Kan. 460, 372 P.3d 1161 (2016). I dissented in both
those cases because the "instruction was so contradictory and misleading that a lay juror
could not have clearly understood premeditation." Bernhardt, 304 Kan. at 489 (Luckert,
J., dissenting). The result is an erroneous instruction. See State v. Horton, 300 Kan. 477,
491, 331 P.3d 752 (2014) (citing State v. Appleby, 289 Kan. 1017, 1059, 221 P.3d 525
[2009]) (jury instructions must "properly and fairly state[] the law as applied to the facts
of the case and . . . not have reasonably misled the jury").


       Although the instruction given in Stanley's trial did not include all the erroneous
language in the instruction given in Stafford and Bernhardt, it retained one portion of the




1
 REPORTER'S NOTE: Senior Judge Ward was appointed to hear case No. 120,310
under the authority vested in the Supreme Court by K.S.A. 20-2616 to fill the vacancy on
the court by the retirement of Chief Justice Lawton R. Nuss.

                                              22
confusing language. The confusion arises from two sentences in the instruction. One
sentence stated: "Premeditation means to have thought the matter over beforehand, in
other words, to have formed the design or intent to kill before the act." The second
sentence informed the jury: "Premeditation does not necessarily mean that an act is
planned, contrived or schemed beforehand." I continue to ask how a reasonable juror not
well-versed in the law of premeditation can reconcile a requirement that a defendant form
a design to kill before committing the act with the statement that premeditation does not
necessarily mean the act was planned, contrived, or schemed? As Justice Johnson stated
in his Bernhardt dissent: "How does one reflect or deliberate about killing the victim
without planning, contriving, or scheming to kill the victim? If the defendant was not
planning, contriving, or scheming to kill the victim, he or she was not premeditating the
murder." Bernhardt, 304 Kan. at 486 (Johnson, J., dissenting).


       As I explain in my dissent in Stafford, there is a way to reconcile these two
statements. But the instruction did not provide Stanley's jury enough information for it to
understand the difference in the two sentences. See Stafford, 312 Kan. at __, slip op. at
5-6. Like the premeditation instruction used in Bernhardt and Stafford, this instruction
reveals the danger of pulling one sentence out of a decision of this court without
providing the context and explanation surrounding the sentence. The result is misleading
and confusing.


       For these reasons, I would hold that the premeditation instruction was erroneous.


       Having reached that conclusion, I must determine whether this error required
reversal. Stafford objected to the instruction, which means the error is reversible if there
is a reasonable probability the error affected the outcome of the trial given the entire
record. State v. Barrett, 309 Kan. 1029, 1037, 442 P.3d 492 (2019); see K.S.A. 2019
Supp. 22-3414(3) ("No party may assign as error the giving or failure to give an
instruction . . . unless the party objects thereto before the jury retires to consider its

                                               23
verdict . . . unless the instruction or the failure to give an instruction is clearly
erroneous."). I conclude the error here was not reversible.


       The evidence of Stanley shooting and killing Henry Gates Jr. after saying that
Gates was "going down" and after going upstairs to find and shoot Gates provides
overwhelming evidence of the formation of a design and intent to kill. Given the strong
evidence supporting premeditation, there is no reasonable probability the error affected
the outcome of the trial.




                                                24